IN THE SUPREME COURT OF PENNSYLVANIA
                              WESTERN DISTRICT


 JOSHUA ROBERT POTTLE,                      : No. 41 WM 2019
                                            :
                    Petitioner              :
                                            :
                                            :
              v.                            :
                                            :
                                            :
 COURT OF COMMON PLEAS OF                   :
 WESTMORELAND COUNTY,                       :
                                            :
                    Respondent              :


                                      ORDER



PER CURIAM

       AND NOW, this 23rd day of September, 2019, the Petition for Writ of Mandamus,

the Application for Immediate Hearing, and the Application for Leave to File Original

Process are DISMISSED. The Prothonotary is DIRECTED to forward all filings to counsel

of record.